                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

S.H., by and through next friend                   )
MARY HENDRIXSON,                                   )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 4:20-CV-27 RLW
                                                   )
STEVEN RAY HENDRIXSON and                          )
JACK HENDRIXSON,                                   )
                                                   )
            Defendants.                            )


                                MEMORANDUM AND ORDER

       This matter is before the Court upon the multiple motions of pro se litigant Mary

Hendrixson, filed on behalf of her minor son S.H. Plaintiff seeks appointment as next friend in

this matter for her minor son S.H., she also seeks leave to proceed in this matter without

prepayment of the required filing fee, and she seeks appointment of counsel. ECF Nos. 2-4.

Having reviewed the motion to proceed in forma pauperis and the financial information submitted

in support, the Court will grant the motion and waive the filing fee in this matter. See 28 U.S.C. §

1915(a)( 1). Furthermore, after reviewing the complaint, the Court will dismiss this matter without

prejudice, for failure to state a claim upon which relief may be granted.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which
is more than a "mere possibility of misconduct." Id. at 679. "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing a prose complaint under 28 U.S.C. § 1915, the Court accepts the well-

plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551U.S.89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520

( 1972). A "liberal construction" means that if the essence of an allegation is discernible, the

district court should construe the plaintiffs complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F .3d 777, 787 (8th Cir.

2015). However, even pro se complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F .2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                          The Complaint

       Plaintiff Mary Hendrixson filed the civil complaint pro se in this matter on behalf of her

minor son, S.H. She names as defendants S.H.'s biological father and grandfather in their

individual capacities: Steven Ray Hendrixson and Jack Hendrixson. According to the complaint,

the case is brought under 42 U.S.C. § 1983, for alleged civil rights violations based on the Eighth

Amendment's prohibition on cruel and unusual punishment. ECF No. 1 at 3.

        Plaintiff alleges that on October 4, 2018, S.H. was "intentionally and deliberately forced

into the State foster system" by the defendants, his biological father and grandfather. Plaintiff

states that defendants' motive was to "cover up child abuse and punish" S.H. and plaintiff. Once



                                                 -2-
in foster care, S.H. was physically assaulted, sexually assaulted, and exposed to scabies and lice.

S.H. was "dragged by his hair ... and beaten in [the] face and head and ... stomped on repeatedly

in the stomach." ECF No. 1at5. S.H.'s front two teeth were knocked out, resulting in 13

months of suffering and tooth rot. According to plaintiff, S.H.'s foster care treatment has caused

him to be suicidal. Plaintiff alleges that "DFS" is ignoring S.H. 's problems and trying to force

him to see his abuser. However, plaintiff also alleges that S.H.' s abuser has been involuntarily

committed to a psychiatric hospital.

        The complaint also alleges that "Mother" - presumably plaintiff Mary Hendrixson - was

assaulted at S.H. 's foster placement, resulting in a traumatic brain injury. According to plaintiff,

"[d]ocuments" show that the two defendants conspired together to send S.H. to foster care. ECF

No. 1 at 5. However, no documents were attached to the complaint.

        For relief, plaintiff seeks damages in the amount of $875,000 to be put in a trust for

minor S.H. and $1 for herself. ECF No. 1 at 4, 6. Because S.H. is still in state custody and

suicidal, plaintiff also seeks attorney fees to pay an attorney to help her get S.H. out of state care.

Id. at 5.

                                              Background

            Independent review of plaintiffs case history on Missouri Case.net, the State of

Missouri's online docketing system, shows that on March 9, 2020, Mary Hendrixson filed an

"Emergency Petition for Writ of Habeas Corpus to be Granted without Delay," with the Missouri

Court of Appeals. See State ex rel. S.P.H v. Walton, No. ED 108763 (Mo. Ct. App. E.D. Mar. 9,

2020). In that petition, plaintiff asked the Missouri appellate court to direct the juvenile court

judge in Missouri to release minor S.H. from state custody. On the day following its filing, the

petition was summarily denied.




                                                   -3-
                                             Discussion

       The Court finds this case subject to dismissal for failure to state a claim upon which relief

may be granted under 42 U.S.C. § 1983, against the two named defendants. Section 1983 was

designed to provide a "broad remedy for violations of federally protected civil rights." Monell v.

Dep'tofSoc. Servs., 436 U.S. 658, 685 (1978). To state aclaim under42 U.S.C. § 1983, a

plaintiff must establish: ( 1) the violation of a right secured by the Constitution or laws of the

United States, and (2) that the alleged deprivation of that right was committed by a person acting

under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Nothing in the allegations indicates that private citizen defendants Steven Ray and Jack

Hendrixson are state actors for purposes of liability under § 1983. Section 1983 imposes

liability on government actors acting under color of state law. "Private actors may incur section

1983 liability only if they are willing participants in a joint action with public servants acting

under color of state law." Johnson v. Outboard Marine Corp., 172 F .3d 531, 536 (8th Cir.1999).

To state a claim against a private actor under § 1983, a plaintiff "must establish, at the very least,

an agreement or meeting of the minds between the private and state actors, and a corresponding

violation of the plaintiffs' rights under the Constitution or laws of the United States." Id. Here,

plaintiff does not allege the two defendants came to any understanding with any state actor to

violate plaintiffs constitutional rights. Plaintiff alleges a conspiracy between the two defendants

themselves, but no conspiracy between them and a state actor. As a result, plaintiffs allegations

fail to state a § 1983 claim against these two defendants. See 28 U .S.C. § 1915(e)(2).

        In addition to plaintiffs failure to state a sufficient claim under§ 1983, the Court is

concerned that plaintiff is seeking review or appeal of the state court's custody decision for S.H.

This Court is not the proper avenue for such relief. This Court lacks jurisdiction over cases

involving child custody under the domestic relations exception to federal court jurisdiction.



                                                 -4-
"The whole subject of the domestic relations of husband and wife, parent and child, belongs to

the laws of the states, and not to the laws of the United States." Ex parte Burrus, 136 U.S. 586,

593-94 (1890); see also Kahn v. Kahn, 21F.3d859, 861 (8th Cir. 1994) ("The domestic

relations exception ... divests the federal courts of jurisdiction over any action for which the

subject is a divorce, allowance of alimony, or child custody.") (citations omitted).

        Generally, federal courts have no jurisdiction over domestic relations matters. See

Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992); In re Burrus, 136 U.S. at 593-94. Rather,

state courts have exclusive jurisdiction over these matters. See Ankenbrandt, 504 U.S. at 703-04;

Firestone v. Cleveland Tr. Co., 654 F.2d 1212, 1215 (6th Cir. 1981) ("Even when brought under

the guise of a federal question action, a suit whose substance is domestic relations generally will

not be entertained in a federal court."). Although plaintiff has drafted her claims such that they

appear to arise under the Eighth Amendment of the United States Constitution, they are either

directly related to or so interwoven with state child custody proceedings that subject matter

jurisdiction does not lie in this Court. Plaintiff is essentially contesting the state court custody

decision regarding S.H., a decision which was allegedly supported and encouraged by

defendants. To review plaintiffs claims, this Court would have to inquire deeply into the

propriety of the state court processes-a matter which falls squarely within the ambit of state

law.

        In addition, any review of the state court's decision would most likely violate the Rooker-

Feldman doctrine, which applies to "cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments." Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). Furthermore, this Court does not have appellate




                                                 -5-
jurisdiction over the state courts. See Postma v. First Fed. Sav. & Loan of Sioux City, 74 F.3d

160, 162 (8th Cir. 1996).

       Moreover, plaintiff has given no indication that her claims could not have received a full

and fair determination in state court, and it would appear that the state court, where the custody

proceedings were held, would be better equipped to handle the issues that have arisen in the

course of plaintiffs interactions with defendants. See Overman v. United States, 563 F.2d 1287,

1292 (8th Cir. 1977) ("There is, and ought to be, a continuing federal policy to avoid handling

domestic relations cases in federal court in the absence of important concerns of a constitutional

dimension. Such cases touch state law and policy in a deep and sensitive manner, and as a

matter of policy and comity, these local problems should be decided in state courts.") (internal

citations and quotations omitted).

       For all of the foregoing reasons, this case will be dismissed without prejudice under 28

U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed informa

pauperis [ECF No. 2] is GRANTED.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint fails to state a claim upon which relief may be

granted under 28 U.S.C. § 1915(e)(2). Plaintiffs claims against defendants are DISMISSED

without prejudice.

        IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel [ECF No. 3] is

DENIED as moot.

        IT IS FURTHER ORDERED that plaintiffs motion for appointment of next friend

[ECF No. 4] is DENIED as moot.



                                                -6-
       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       An Order of Dismissal will accompany this Memorandum and Order.
                     ~
       Dated this   /2_ day of April, 2020.


                                                    ~k/j;;IP
                                              ~L.WHITE
                                              UNITED STATES DISTRICT JUDGE




                                              -7-
